Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 01/20/2021.
Claims 1, 4 and 6 have been amended.
Claims 2-3, 7 and 10-20 has been cancelled.
Claims 21-28 have been added.
Claims 1, 4-6, 8-9 and 21-28 are pending

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1, 4-6, 8-9 and new claims 21-28, filed on 01/20/2021 have been fully considered and they are persuasive. Particularly, on pages 5-8 of the Applicant’s Response, applicants argued that Gilt ‘188 and Rezn ‘558 do not disclose the limitations of independent claim including: “the method for forming a device with a settable resistance, comprising: forming a mandrel from a first dielectric material that partially covers the first electrode and forming a first sidewall spacer from a second dielectric material, different from the first dielectric material, on a sidewall of the mandrel”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1, 4-6, 8-9 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1 and 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “forming a mandrel from a first dielectric material that partially covers the first electrode and forming a first sidewall spacer from a second dielectric material, different from the first dielectric material, on a sidewall of the mandrel” in combination with the remaining limitations called for in claims 1 and 21.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1 and 21. Therefore, claims 1 and 21 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 4-6, 8-9 and 22-28 are also allowed as they depend from an allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829